                Case 2:14-cv-01926-GMN-CWH Document 40 Filed 08/25/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


SHAUNATE ELLIS,
                                                       JUDGMENT
                                                       JUDGMENT IN
                                                                ONAATTORNEYS
                                                                    CIVIL CASE FEES IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:14-cv-01926-GMN-CWH
ANDREW SAUL,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment is hereby entered in favor of Plaintiff against Defendant. A fee award in the amount of
$20,000.00 for work before the Court is to be paid to Marc V. Kalagian at the Law Offices of Rohlfing &
Kalagian, LLP from the sums held by the Social Security Commissioner from Plaintiff’s past-due benefits. IT
IS FURTHER ORDERED that Marc V. Kalagian shall refund $3,700.00 to Plaintiff Shaunate Ellis for funds
previously paid under the Equal Access to Justice Act, which shall be credited against the $20,000.00 award
in this Order.




         8/25/20
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ J. Callo
                                                             Deputy Clerk
